DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first element configured to operate the connector as a host device connector” in claim 1, which has the corresponding structure described in the specification: A circuit located on a chip assembly as described in Paragraph [0056] with the corresponding algorithm described in Paragraph [0057].
“a second element configured to operate the connector as a peripheral connector” in claim 1, which has the corresponding structure described in the 
“a third element configured to generate a first signal upon connection of the connector” in claim 1, which has the corresponding structure described in the specification: A circuit described in Paragraph [00063] with the corresponding algorithm described in Figure 3.
“a first element configured to operate the connector as a host device” in claim 12, which has the corresponding structure described in the specification: A circuit located on a chip assembly as described in Paragraph [0056] with the corresponding algorithm described in Paragraph [0057].
“a second element configured to operate the connector as a peripheral device connector” of claim 12, which has the corresponding structure described in the specification: A circuit located on a chip assembly as described in Paragraph [0056] with the corresponding algorithm described in Paragraph [0058].
“a first controller configured to operate the connector as a host device connector” of claim 17, which has the corresponding structure described in the specification: A circuit located on a chip assembly as described in Paragraph [0056] with the corresponding algorithm described in Paragraph [0057].
“a second controller configured to operate the connector as a peripheral device connector” of claim 17, which has the corresponding structure described in the specification: A circuit located on a chip assembly as described in Paragraph [0056] with the corresponding algorithm described in Paragraph [0058].
“a control element configured to receive the first signal from the interface circuit and to control the UTMI switch” of claim 18, which has the corresponding structure described in the specification: A circuit described in Paragraph [0061] with the corresponding algorithm described in Paragraph [0062]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 7, 11, and 12 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Chen (US 2007/0180181).

Regarding claim 1, Chen teaches an electronic device (Fig. 3, 300, Device) comprising: a connector (Fig. 3, 360A, First Connector); a first element configured to operate the connector as a host device connector (Fig. 3, 320, Host Unit; Paragraph 0040, host unit 320, connected to the control unit 310 and the router 350, connects with any of the connecting ports defined as a down stream port through the router 350 to couple to the external device.  In this situation, the USB controlling interface is enabled as a host function); a second element configured to operate the connector as a peripheral device connector (Fig. 3, 330, Device Unit; Paragraph 0040, device unit 330, connected to the control unit 310 and the router 350 separately, connects with any of the connecting ports defined as an up stream port through the router 350 to couple to the external host.  In this situation, the USB controlling interface is enabled as a device function); and a third element (Fig. 3, 310, Control Unit) configured to generate a first signal (Paragraph 0041, control unit 310 establishes connections bridging between the up stream port to the device unit 330 or the down stream port to the host unit 320 by controlling the router 350) upon connection of the connector (Fig. 4 Flow Chart of Control Unit 310 of Fig. 3, 40; Paragraph 0042, control unit 310 is utilized to detect whether the connecting port 360A or 360B is connected to any external equipment… The step 42 utilizes the control unit 310 to define the connecting port connected with the external equipment as a down stream port and bridge the down stream port to the host unit 320 when the external equipment supplies no power to the USB interface), the first signal indicative of whether the device is to operate as a host device or a peripheral device (Fig. 4, 42, Operate as host device & Fig. 4, 43, Operate as peripheral device & Figs. 6A/6B Example Embodiments for Fig. 4).

Regarding claim 2, Chen teaches the device of claim 1. Chen further teaches wherein the connector is a USB connector (Fig. 3, 360A; Paragraph 0039, FIG. 3, an exemplary diagram of a USB controlling interface with USB host/device function). 

Regarding claim 4, Chen teaches the device of claim 1. Chen further teaches wherein the first and second elements are controllers (Paragraph 0039, FIG. 3, an exemplary diagram of a USB controlling interface with USB host/device function).

Regarding claim 6, Chen teaches the device of claim 1. Chen further teaches wherein the first signal is a binary signal (Fig. 4 Flowchart, 42 Define as host unit or 43 define as device unit; i.e. two different signals).

Regarding claim 7, Chen teaches the device of claim 1. Chen further teaches the device further comprising a fourth element (Fig. 3, 350, Router) coupled to the third element (Fig. 3, 350 Router Coupled to 310 Control Unit), the fourth element being configured to select, according to the value of the first signal (Fig. 4, 42, Define as host or 43, Define as device), Fig. 4 Flow Chart of Control Unit 310 of Fig. 3, 40; Paragraph 0042, control unit 310 is utilized to detect whether the connecting port 360A or 360B is connected to any external equipment… The step 42 utilizes the control unit 310 to define the connecting port connected with the external equipment as a down stream port and bridge the down stream port to the host unit 320 when the external equipment supplies no power to the USB interface).

Regarding claim 11, Chen teaches a method operating an electronic device (Fig. 3, 300, Device) that comprises a USB connector (Fig. 3, 360A, First Connector), the method comprising: upon connection of the connector (Fig. 4 Flow Chart of Control Unit 310 of Fig. 3, 40; Paragraph 0042, control unit 310 is utilized to detect whether the connecting port 360A or 360B is connected to any external equipment), generating a first signal indicating whether the device is to operate as a host device or a peripheral device upon connection of the connector (Paragraph 0041, control unit 310 establishes connections bridging between the up stream port to the device unit 330 or the down stream port to the host unit 320 by controlling the router 350… Paragraph 0042, The step 42 utilizes the control unit 310 to define the connecting port connected with the external equipment as a down stream port and bridge the down stream port to the host unit 320 when the external equipment supplies no power to the USB interface); operating the device as a host device when the first signal indicates that the device is to operate as a host device (Fig. 3, 320, Host Unit; Paragraph 0040, host unit 320, connected to the control unit 310 and the router 350, connects with any of the connecting ports defined as a down stream port through the router 350 to couple to the external device.  In this situation, the USB controlling interface is enabled as a host function); and operating the device as a peripheral device when the first signal indicates that the device is to operate as a peripheral (Fig. 3, 330, Device Unit; Paragraph 0040, device unit 330, connected to the control unit 310 and the router 350 separately, connects with any of the connecting ports defined as an up stream port through the router 350 to couple to the external host.  In this situation, the USB controlling interface is enabled as a device function). 

Regarding claim 12, Chen teaches the method of claim 11. Chen further teaches wherein the device further comprises a first element configured to operate the connector as a host device connector (Fig. 3, 320, Host Unit) and a second element configured to operate the connector as a peripheral device connector (Fig. 3, 330, Device Unit), the method further comprising selecting between the first element and the second element according to the value of the first signal (Paragraph 0041, control unit 310 establishes connections bridging between the up stream port to the device unit 330 or the down stream port to the host unit 320 by controlling the router 350).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2007/0180181) in view of Moore (US 2018/0336151).

Regarding claim 3, Chen teaches the device of claim 2. Chen does not explicitly teach wherein the connector is a USB-C connector.
Moore teaches wherein the connector is a USB-C connector (Paragraph 0024, USB device 130 also includes a physical interface which may be implemented with any one of a USB Type B, mini B, micro B, micro AB or Type C receptacle of the appropriate gender to connect with USB cable 120).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Moore and allow the USB connector of Chen to use a USB type-C protocol type connector. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using a commonly used and well-known USB type-C protocol, thus complying with industry standards and being able to interface with a wide-range of type-C devices. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2007/0180181) in view of Novell (US 7,000,057).

Regarding claim 5, Chen teaches the device of claim 1. Chen teaches wherein the second element is a device controller (Fig. 3, 330, Device Unit). Chen does not explicitly teach the second element is a dual role device controller. 
Novell teaches wherein the second element is a dual role device controller (Fig. 2, 110, Host/Peripheral Controller; Col. 4, Lines 1-5, circuit 110 may be implemented, in one example, as a USB 2.0 OTG DRD controller (e.g., compliant with both the USB 2.0 specification and the On-The-Go supplement to the USB 2.0 specification, revision 1.0)).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Novell and allow the device controller of Chen to be a dual role device controller. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of giving the device controller both device and host functionalities, thus increasing the capabilities of the device system and allowing the connection of two host systems to the device.

Claims 8, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2007/0180181) in view of Wang (US 2013/0275640).

Regarding claim 8, Chen teaches the device of claim 1. Chen teaches wherein the connector is a USB connector (Fig. 3, 360A; Paragraph 0039, FIG. 3, an exemplary diagram of a USB controlling interface with USB host/device function) and a fourth element (Fig. 3, 350, Router). Chen does not explicitly teach wherein the fourth element is configured to control a UTMI (USB Transceiver Macrocell Interface) switch.
Wang teaches wherein the fourth element (Fig. 1, 125, PHY Layer Switch) is configured to control a UTMI (USB Transceiver Macrocell Interface) switch (Paragraph 0020, PHY interfaces 190-1 to 190-n may be operated in accordance with all progenies and variants of the PCI Express and USB 3.0 Architectures (PIPE3) specification, revision 3.0 published March 2009 the USB Transceiver Macrocell Interface (UTMI) specification).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Wang and allow the router switch of Wang to use UTMI protocol. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using the commonly used and well-known UTMI protocol, thus satisfying industry standards by being compatible with devices that utilize UTMI protocol (See Wang: Paragraph 0020). 

Regarding claim 17, Chen teaches an electronic device (Fig. 3, 300, Device) comprising: a USB connector (Fig. 3, 360A, First Connector); a first controller configured to operate the connector as a host device connector (Fig. 3, 320, Host Unit; Paragraph 0040, host unit 320, connected to the control unit 310 and the router 350, connects with any of the connecting ports defined as a down stream port through the router 350 to couple to the external device.  In this situation, the USB controlling interface is enabled as a host function); second controller configured to operate the connector as a peripheral device connector (Fig. 3, 330, Device Unit; Paragraph 0040, device unit 330, connected to the control unit 310 and the router 350 separately, connects with any of the connecting ports defined as an up stream port through the router 350 to couple to the external host.  In this situation, the USB controlling interface is enabled as a device function); a switch coupled between the first and second controllers and the USB connector (Paragraph 0039, router 350, connected to the connecting ports 360A and 360B, is used for coupling two kinds of connections among the connecting ports 360A and 360B, the device unit 330 and the host unit 320 in accordance with the states of connecting ports); and an interface circuit (Fig. 3, 310, Control Unit) configured to determine whether the device is to operate as a host device or a peripheral device so that the switch can couple one of the first controller or the second controller to the USB connector (Paragraph 0041, control unit 310 establishes connections bridging between the up stream port to the device unit 330 or the down stream port to the host unit 320 by controlling the router 350). 
Chen does not explicitly teach that the switch uses UTMI protocol.
Wang teaches a UTMI switch (Paragraph 0020, PHY interfaces 190-1 to 190-n may be operated in accordance with all progenies and variants of the PCI Express and USB 3.0 Architectures (PIPE3) specification, revision 3.0 published March 2009 the USB Transceiver Macrocell Interface (UTMI) specification).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Wang and allow the router switch of Wang to use UTMI protocol. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using the commonly used and well-known UTMI protocol, thus See Wang: Paragraph 0020). 

Regarding claim 19, Chen in view of Wang teaches the device of claim 17. Chen further teaches wherein the interface circuit is configured to generate a first signal upon connection of the connector (Fig. 4, 41 to 42 & 43), the first signal indicative of whether the device is to operate as a host device or a peripheral device (Paragraph 0041, control unit 310 establishes connections bridging between the up stream port to the device unit 330 or the down stream port to the host unit 320 by controlling the router 350… Paragraph 0042, The step 42 utilizes the control unit 310 to define the connecting port connected with the external equipment as a down stream port and bridge the down stream port to the host unit 320 when the external equipment supplies no power to the USB interface).

Regarding claim 20, Chen in view of Wang teaches the device of claim 19. Chen teaches the router configured to receive the first signal from the interface circuit and to control the switch in accordance with the first signal (Paragraph 0039, router 350, connected to the connecting ports 360A and 360B, is used for coupling two kinds of connections among the connecting ports 360A and 360B, the device unit 330 and the host unit 320 in accordance with the states of connecting ports, such as an up stream port or a down stream port, defined by the control unit 310). Chen does not teach the device further comprising a control element configured to receive the first signal from the interface circuit and to control the UTMI switch in accordance with the first signal. 
Fig. 3, 370, Switching Structure) configured to receive the first signal from the interface circuit (Fig. 3, 180, Mode Switch Manager) and to control the UTMI switch in accordance with the first signal (Paragraph 0020, PHY interfaces 190-1 to 190-n may be operated in accordance with all progenies and variants of the PCI Express and USB 3.0 Architectures (PIPE3) specification, revision 3.0 published March 2009 the USB Transceiver Macrocell Interface (UTMI) specification).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Wang and allow the router switch of Wang to use UTMI protocol. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using the commonly used and well-known UTMI protocol, thus satisfying industry standards by being compatible with devices that utilize UTMI protocol (See Wang: Paragraph 0020). 

Claims 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2007/0180181) in view of Hesse (US 2006/0095642).

Regarding claim 9, Chen teaches the device of claim 1. Chen teaches wherein the third element is configured to transmit a signal upon connection of the connector (Fig. 4, 40, Connected to Equipment; 41, Supply Power?; 42 & 43 Define Downstream Ports). Chen does not explicitly teach wherein the third element is configured to transmit an interrupt signal upon connection of the connector.
Fig. 7, 710, OTG Controller Issuing Interrupt; Paragraph 0076, OTG control unit 425 then saves the respective status information in the OTG status register 600 (step 705) and issues an interrupt to the processor (step 710)) upon connection of the connector (Fig. 7, 700, OTG Controller Detecting Event; Paragraph 0067, Paragraph 0067, when the port is assigned to host, the status register bit may be asserted when the OHC has just detected a connect… Paragraph 0076, step 700, the OTG control unit 425 detects an event that may require the software state machine to change its state).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Hesse and allow the device controller of Chen to detect a connector connection and generate an interrupt to transition the state of the device. 
One of ordinary skill in the art would be motivated to make the modifications in order to implement the USB-OTG functionality in both hardware and software, thus decreasing circuit development and manufacturing costs (See Hesse: Paragraphs 0022 & 0024).

Regarding claim 10, Chen teaches the device of claim 1. Chen does not explicitly teach wherein the third element is configured to transmit an interrupt signal upon disconnection of the connector.
Hesse teaches wherein the third element is configured to transmit an interrupt signal (Fig. 7, 710, OTG Controller Issuing Interrupt; Paragraph 0076, OTG control unit 425 then saves the respective status information in the OTG status register 600 (step 705) and issues an interrupt to the processor (step 710)) upon disconnection of the connector (Fig. 7, 705-710, Saving status information and issuing interrupt; Paragraph 0067, When the port is assigned to host, the status register bit is deasserted when the port is owned by the EHC and has just detected a disconnect.  Similarly, the bit is deasserted when the OHC has just detected a disconnect).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Hesse and allow the device controller of Chen to detect a connector disconnection and generate an interrupt to transition the state of the device. 
One of ordinary skill in the art would be motivated to make the modifications in order to implement the USB-OTG functionality in both hardware and software, thus decreasing circuit development and manufacturing costs (See Hesse: Paragraphs 0022 & 0024).

Regarding claim 13, Chen teaches the method of claim 11. Chen teaches generating a signal upon connection of the connector (Fig. 4, 40, Connected to Equipment; 41, Supply Power?; 42 & 43 Define Downstream Ports). Chen does not explicitly teach wherein the signal is an interrupt signal.
Hesse teaches the method further comprising generating a first interrupt signal (Fig. 7, 710, OTG Controller Issuing Interrupt; Paragraph 0076, OTG control unit 425 then saves the respective status information in the OTG status register 600 (step 705) and issues an interrupt to the processor (step 710)) upon connection of the connector (Fig. 7, 700, OTG Controller Detecting Event; Paragraph 0067, Paragraph 0067, when the port is assigned to host, the status register bit may be asserted when the OHC has just detected a connect… Paragraph 0076, step 700, the OTG control unit 425 detects an event that may require the software state machine to change its state).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Hesse and allow the device controller of Chen to detect a connector connection and generate an interrupt to transition the state of the device. 
One of ordinary skill in the art would be motivated to make the modifications in order to implement the USB-OTG functionality in both hardware and software, thus decreasing circuit development and manufacturing costs (See Hesse: Paragraphs 0022 & 0024).

Regarding claim 14, Chen in view of Hesse teaches the method of claim 13. Chen does not explicitly teach the method further comprising generating a second interrupt signal upon disconnection of the connector.
Hesse teaches generating a second interrupt signal (Fig. 7, 710, OTG Controller Issuing Interrupt; Paragraph 0076, OTG control unit 425 then saves the respective status information in the OTG status register 600 (step 705) and issues an interrupt to the processor (step 710)) upon disconnection of the connector (Fig. 7, 705-710, Saving status information and issuing interrupt; Paragraph 0067, When the port is assigned to host, the status register bit is deasserted when the port is owned by the EHC and has just detected a disconnect.  Similarly, the bit is deasserted when the OHC has just detected a disconnect).

One of ordinary skill in the art would be motivated to make the modifications in order to implement the USB-OTG functionality in both hardware and software, thus decreasing circuit development and manufacturing costs (See Hesse: Paragraphs 0022 & 0024).

Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2007/0180181) in view of Lin (US 2008/0222341).

Regarding claim 15, Chen teaches the method of claim 11. Chen does not explicitly teach wherein the first signal indicates that the device is to operate as a host device, the method further comprising supplying current from the device to a connected device.
Lin teaches wherein the first signal indicates that the device is to operate as a host device, the method further comprising supplying current from the device to a connected device (Paragraph 0026, detection element 309 of device 501 can detect that the external device is a USB device, and will inform random auto-switcher 307 to stay connected to host mode element 303.  The VBUS pin starts to supply power to USB device 510).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Lin and allow the device of 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of powering an external device to activate and communicate with the device. 

Regarding claim 16, Chen teaches the method of claim 11. Chen teaches the device and external device communication (Paragraph 0044, the USB control interface 300 is able to use the functions of the external devices such as printing, scanning, accessing or playing data). Chen does not explicitly teach wherein the first signal indicates that the device is to operate as a host device, the method further comprising initiating a transfer of data from the device to a connected device.
Lin teaches wherein the first signal indicates that the device is to operate as a host device (Paragraph 0026, detection element 309 of device 501 can detect that the external device is a USB device, and will inform random auto-switcher 307 to stay connected to host mode element 303), the method further comprising initiating a transfer of data from the device to a connected device (Paragraph 0026, VBUS pin starts to supply power to USB device 510.  In the mean time, device 501 will reset USB device 510, and starts to transmit data following the USB-IF handshake protocol).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Lin and allow the device of 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of powering an external device to activate and communicate with the device. 

Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2007/0180181) in view of Wang (US 2013/0275640) in further view of Novell (US 7,000,057).

Regarding claim 18, Chen in view of Wang teaches the device of claim 17. Chen teaches wherein the second element is a device controller (Fig. 3, 330, Device Unit). Chen does not explicitly teach the second element is a dual role device controller. 
Novell teaches wherein the second element is a dual role device controller (Fig. 2, 110, Host/Peripheral Controller; Col. 4, Lines 1-5, circuit 110 may be implemented, in one example, as a USB 2.0 OTG DRD controller (e.g., compliant with both the USB 2.0 specification and the On-The-Go supplement to the USB 2.0 specification, revision 1.0)).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Novell and allow the device controller of Chen to be a dual role device controller. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of giving the device controller both device and host functionalities, thus .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2007/0180181) in view of Wang (US 2013/0275640) in further view of Hesse (US 2006/0095642).

Regarding claim 21, Chen in view of Wang teaches the device of claim 20. Chen does not explicitly teach wherein the interface circuit is configure to transmit a first interrupt signal to the control element upon connection of the connector and to transmit a second interrupt signal to the control element upon disconnection of the connector. 
Hesse teaches wherein the interface circuit is configure to transmit a first interrupt signal (Fig. 7, 710, OTG Controller Issuing Interrupt; Paragraph 0076, OTG control unit 425 then saves the respective status information in the OTG status register 600 (step 705) and issues an interrupt to the processor (step 710)) to the control element upon connection of the connector (Fig. 7, 700, OTG Controller Detecting Event; Paragraph 0067, Paragraph 0067, when the port is assigned to host, the status register bit may be asserted when the OHC has just detected a connect… Paragraph 0076, step 700, the OTG control unit 425 detects an event that may require the software state machine to change its state) and to transmit a second interrupt signal (Fig. 7, 710, OTG Controller Issuing Interrupt) to the control element upon disconnection of the connector (Fig. 7, 705-710, Saving status information and issuing interrupt; Paragraph 0067, When the port is assigned to host, the status register bit is deasserted when the port is owned by the EHC and has just detected a disconnect.  Similarly, the bit is deasserted when the OHC has just detected a disconnect).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Hesse and allow the device controller of Chen to detect a connector connection and/or disconnection and generate an interrupt to transition the state of the device. 
One of ordinary skill in the art would be motivated to make the modifications in order to implement the USB-OTG functionality in both hardware and software, thus decreasing circuit development and manufacturing costs (See Hesse: Paragraphs 0022 & 0024).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185